Citation Nr: 1703522	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 1955 to October 1976 with additional duty in the Mississippi Army National Guard.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a July 2013 decision, the Board denied an initial compensable evaluation for service-connected bilateral hearing loss. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a July 2014 Memorandum decision, the Court vacated the Board's decision and remanded the matter to the Board for readjudication.

This case was returned to the Board in November 2014, October 2015, and May 2016, at which times the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 


FINDING OF FACT

The Veteran's hearing impairment has been no worse than Level I in the right ear and Level I in the left ear.  Significant daily functional impairment has not been demonstrated.

CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim. There is no issue as to providing an appropriate application form or the completeness of the application. VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim of entitlement to a higher initial rating for bilateral hearing loss, to include affording him VA examinations. The Veteran was afforded multiple VA examinations and opinions.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board remanded the claim in November 2014, May 2015, October 2015, and May 2016 to obtain an adequate VA opinion.  The Board finds the June 2016 VA opinion to be adequate as it is based on a review of the record including consideration of the Veteran's pertinent medical history and current complaints, and the examiners provided the findings necessary to evaluate the disability under the rating criteria. The VA examiners provided audiometry testing that was adequate for the proper application of the rating criteria for bilateral hearing loss. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The examiner also addressed the functional impact of the Veteran's hearing loss. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record also reflects that the Veteran requested and was scheduled for a personal hearing in April 2010 but subsequently cancelled his appearance.

The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159 (c). As such, the claim is ready to be considered on the merits.

Law and analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85 (2016).

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa [C.F.R. § 4.85], whichever results in the higher numeral. 38 C.F.R. § 4.86 (a) (2016).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (b) (2016).

A claim for service connection of bilateral hearing loss was received in March 2008.

In a May 2008 treatment record, the Veteran reported decreased hearing and understanding and occasional ringing in both ears.  He stated that he has difficult hearing and understanding voices and this worsens in a noisy environment. The report of a May 2008 hearing evaluation disclosed the following [approximate] puretone thresholds in the right and left ears: 

HERTZ	1000	2000	3000	4000
RIGHT	20	30	40	40
LEFT		25	20	45	50

The puretone threshold averages were 33 and 35 for the right and left ears, respectively. Speech discrimination scores were 100 percent in each ear. An assessment of mild to moderate noise-induced hearing loss was rendered. The test used for speech discrimination is not indicated.

At the VA examination in July 2008, the following puretone thresholds were obtained for the right and left ears:

HERTZ	1000	2000	3000	4000
RIGHT	15	25	35	50
LEFT		15	20	30	45

The puretone threshold averages are 31 and 28 for the right and left ears, respectively. Speech discrimination scores were 92 percent in both ears. 

Service connection for bilateral hearing loss disability was granted by rating action dated in August 2008 effective from March 7, 2008 and a noncompensable evaluation was assigned from the date of receipt of the claim. Therefore, analysis of this issue requires consideration of the rating to be assigned effective from the date of the award of service connection with a view towards a staged rating, if indicated. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2008, VA outpatient records reflect that the Veteran was evaluated for hearing aids.

The Veteran underwent an audiology evaluation for VA compensation and pension purposes in September 2012. The following puretone thresholds were obtained for the right and left ears:

HERTZ	1000	2000	3000	4000
RIGHT	25	30	50	60
LEFT		20	25	40	50

The puretone threshold averages are 41 and 34 for the right and left ears, respectively. Speech discrimination scores were 96 percent in each ear. A diagnosis of sensorineural hearing loss in both ears was provided. The examiner noted that the Veteran's hearing loss did not impact ordinary conditions of his daily life, including his ability to work. 

The examiner submitted an addendum report in October 2012.  In this report, the examiner opined that the Veteran's current "bilateral mild-to-moderate high frequency hearing loss occurred subsequent to his military service. Therefore, his hearing loss is less likely as not the result of his military noise exposure. As no notation of tinnitus was found in the service medical records and his hearing loss occurred subsequent to his military service, the reported tinnitus is also less likely as not the result of the veteran's military noise exposure."  The examiner did not provide an opinion on the functional effects of the Veteran's hearing loss.  

In a December 2014 VA examination, the audiologist provided the following puretone thresholds for the right and left ears:

HERTZ	1000	2000	3000	4000
RIGHT	35	40	60	75
LEFT		30	35	50	60

The puretone threshold averages were 53 and 44 for the right and left ears, respectively. Speech discrimination scores were 96 percent in each ear. A diagnosis of sensorineural hearing loss in both ears was provided. The examiner noted that the Veteran's hearing loss impacted ordinary conditions of his daily life, including his ability to work based on the Veteran's report that he "can't hear anything low pitched and a lot of that in betwee[n]."

In a July 2015 addendum opinion, the examiner stated that "a disability such as hearing loss or tinnitus does not render an individual unemployable.  Gainful employment should be possible with state of the art amplification, assistive technology, and/or vocational rehabilitation."  However, no opinion was offered on the functional impact of the Veteran's hearing loss on his activities of daily living.

Another VA addendum opinion was provided in November 2015.  The examiner opined that the Veteran's current mild-to-moderate high frequency hearing loss occurred subsequent to his military service and is less likely as not the result of his military noise exposure.  The examiner then reiterated his opinion that "[a] disability such as hearing loss or tinnitus does not render an individual unemployable.  Gainful employment should be possible with state of the art amplification, assistive technology, and/or vocational rehabilitation."  Again, no opinion was offered on the functional impact of the Veteran's hearing loss on his activities of daily living.

The Veteran was afforded another VA examination in June 2016.  The audiologist provided the following puretone thresholds for the right and left ears: 

HERTZ	1000	2000	3000	4000
RIGHT	25	25	60	55
LEFT		25	30	45	55

The puretone threshold averages were 41 and 39 for the right and left ears, respectively. Speech discrimination scores were 96 percent in the right ear and 98 percent in the left ear. A diagnosis of sensorineural hearing loss in both ears was provided. The examiner noted that the Veteran's hearing loss impacted ordinary conditions of his daily life, including his ability to work based on the Veteran's statement that he "can't hear too good" and that he doesn't understand conversations.  

The examiner also stated that the Veteran reported to the examination without his VA issue hearing aids.  The Veteran was able to converse freely in the sound booth without visual cues and his word recognition ability was noted to be excellent.  The examiner remarked that he would have expected the Veteran to have some difficulty hearing conversations in the presence of any competing auditory signals such as noise or several people talking at the same time.  The examiner concluded that the Veteran's hearing loss is confined to the high frequencies and would infrequently interfere with ability to obtain gainful employment.  

At worst, the Veteran's puretone threshold averages are 53 in the right ear and 44 in the left ear with speech discrimination scores of 96 percent bilaterally.  This equates to auditory acuity numeric designations of Level I hearing in both ears according to VA rating criteria. Under Table VII of 38 C.F.R. § 4.85, hearing impairment manifested by Level I hearing acuity in the right ear and Level I hearing acuity in the left ear comport with the criteria for a zero percent disability rating.

Additionally, right and left ear hearing impairment shown on this audiological examination would not qualify as an exceptional pattern of hearing impairment for VA compensation purposes. This is because pure tone thresholds at each of the four specified frequencies were not all 55 decibels or more, nor were pure tone thresholds 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. See 38 C.F.R. § 4.86. 

The Board has also considered the evidence of record regarding the functional effects of the Veteran's hearing loss, including that the Veteran has difficulty hearing the television and understanding speech, particularly in crowds and with background noise. Martinak, supra.  Although the Board finds his statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for bilateral hearing loss on any basis. Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann, supra. In this case, as explained above, the numeric designations correlate to a noncompensable disability rating. For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss. 

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology. He has complained of difficulty hearing the television and understanding speech, especially in crowds and with background noise. Difficulty understanding speech due to hearing loss is contemplated by Diagnostic Code 6100. In this regard, the Board notes that the rating criteria for hearing loss are based, at least partially, on speech recognition scores. Furthermore, Diagnostic Code 6100 provides for higher ratings for more severe impairment of hearing. 

The Board points out that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined. Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture. They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation. Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met. As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate. Therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).

Moreover, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected hearing loss, and the Veteran does not contend otherwise. Absent probative evidence of unemployability due to hearing loss, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


